DETAILED ACTION
	This Office action is in response to the amendment filed 28 January 2022.  By this amendment, claim 1 is amended; claims 8-20 are cancelled; claims 21-33 are new.  Claims 1-7 and 21-33 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Independent claim 1 recites, inter alia, a conductive dummy portion extending from the second conductive feature into the encapsulant, the encapsulant extending along sidewalls and a bottom surface of the conductive dummy portion, the passivation layer covering upper sidewalls of the conductive dummy portion.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-6 depend from independent claim 1.
Independent claim 21 recites, inter alia, a conductive dummy portion extending from the second conductive feature into the encapsulant, the encapsulant extending along sidewalls and a bottom surface of the conductive dummy portion, the passivation layer covering upper sidewalls of the conductive dummy portion.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 22-30 depend from independent claim 21.
inter alia, a first conductive dummy portion extending from the second conductive feature into the encapsulant, the encapsulant extending along sidewalls and a bottom surface of the conductive dummy portion, the passivation layer covering upper sidewalls of the conductive dummy portion, the first conductive dummy portion extending away from the first redistribution structure a second distance, the second distance less than the first distance.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 32-33 depend from independent claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

CANDICE Y. CHAN
Examiner
Art Unit 2813
17 February 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813